Citation Nr: 1518291	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  05-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from April
1976 to November 1979.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

The Veteran served on two separate periods of service.  He enlisted in May 1972 and was discharged under honorable conditions in May 1975.  The Veteran re-enlisted in April 1976 and was discharged in November 1979 under other than honorable conditions, which by a June 1980 Administrative Decision was determined to constitute a statutory bar to VA benefits.  See 38 U.S.C.A. § 5303 (West 2014); 38 C .F .R. § 3.12(b) (2014).  As the Veteran had honorable service during the period from May 1972 to May 1975, this is the only period which qualifies as active duty service for VA purposes.

In February 2008 and March 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his currently diagnosed sinus condition developed during or as a result of his honorable period of active duty service from May 1972 to May 1975. 

The Veteran's enlistment examination notes that he had a history of upper respiratory infections.  However, there is no indication that he had ever been diagnosed with a sinus condition prior to his military service.  Service treatment records during this period reflect multiple complaints of sinus problems.  Specifically, an October 1972 service treatment report noted mild nasal mucosa swelling on physical examination.  A November 1973 service treatment report noted nasal congestion.  A March 1975 service treatment report noted "rhinitis."

After separation from service, the medical evidence of record shows continuing
complaints and treatment for the Veteran's sinus condition, which has been
variously diagnosed as sinusitis, allergic rhinitis, or chronic nasal
congestion/obstruction since as early as in September 1981.

The Veteran was afforded a VA examination in January 2014 in accordance with the Board's March 2012 remand.  The Veteran reported that he started having sinus problems in 1974.  He also reported symptoms of chronic cough/cold, and stuffy/runny nose.  He also noted that he had a deviated septum in the past, which he had corrected, and he noticed some improvement in symptoms following the surgery.  He complained at that time of consistent sinus congestion, especially on the right side and difficulty breathing out of his nose.  He reported that he worked in a steel mill with lots of particles in the air and was required to wear a mask.  He retired because he could not stand wearing the mask all the time.  

The examiner diagnosed chronic sinusitis, a deviated septum, and concha bullosa, and opined that his condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran's entrance examination noted a history of upper respiratory infections, and the Veteran worked in a steel factory, which had lots of airborne particulate matter.  As such, he concluded that it is most likely that the Veteran had an underlying condition that was aggravated by his work at the steel mill, and that the Veteran's sinusitis is likely multifactorial.

The Board finds that the January 2014 examiner's opinion is inadequate for evaluation purposes for a number of reasons.  First of all, the examiner appears to be suggesting that the fact that the Veteran was noted to have a history of upper respiratory infections at the time of his enlistment, leads to the conclusion that he had a pre-existing sinus condition.  However, the Board disagrees with this assumption.  In this regard, the Board notes that there are no pre-service treatment records showing that the Veteran was ever diagnosed with a respiratory or sinus condition prior to his enlistment and no diagnosis of a chronic respiratory or sinus condition was noted at the time of his enlistment.  Therefore, the Veteran is presumed to have been in sound condition at enlistment.  As such, the examiner's conclusion that the Veteran had an underlying condition lacks probative value.  In addition, the examiner concluded that the Veteran's sinus condition was caused by his employment at the steel mill, which had particles in the air, without considering the evidence of sinus problems in service, noted above, or the Veteran's reports of continuity of symptomology and treatment following service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Finally, the Board notes that the examiner's conclusion that the Veteran's diagnosed sinus condition is likely multifactorial is inconclusive, in that the examiner does not state specifically what factors are likely the cause of the Veteran's sinus problems.  Therefore, this portion of the opinion is also inadequate for evaluation purposes.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Veteran is competent to report in-service symptoms of a sinus disability, as well as the onset and nature of his sinus symptoms.  The Veteran's reports provide competent and credible evidence of a sinus disability during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of respiratory/sinus symptoms in service and a currently diagnosed sinus disability.

For these reasons, the Board finds that the January 2014 VA examiner's opinion is inadequate for evaluation purposes, and a new VA examination and opinion are needed to determine the etiology of the Veteran's current sinus disability.  38 U.S.C.A. § 5103A(d) (West 2014).  See 38 C.F.R. § 4.2 (2014).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his sinus disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The appellant is advised that it is his responsibility to report for examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since the January 2014 VA examination, not already of record.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request any identified records for which a release is provided and associate them with the claims file.

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to do so.

3.  Following completion of the above, afford the Veteran a new VA respiratory examination with an appropriate clinician to determine the nature and etiology of his claimed sinus disability.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed. 

For any currently diagnosed sinus or other respiratory disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service, to include his documented respiratory symptoms in service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

5.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

